DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 9, 15-17, 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhong (US 2021/0313679).

	As to claims 2, 16, Zhong discloses the controller 13 (see figure 7) is configured to control switching nodes 12, 121 to enable a communication path via one or more switching nodes from any antenna element to any other antenna element (see paragraphs [0055], [0056], [0059]).
	As to claims 3, 17, Zhong discloses the controller 13 is configured to control a shape of a spatial distribution pattern of antenna elements used, and/or control a number of antenna elements in a spatial distribution pattern of antenna elements used and/or control a sparsity of antenna elements in a spatial distribution pattern of antenna elements used.  See paragraphs [0005], [0055], [0056], [0059].
	As to claim 5, Zhong discloses the sub-set of antenna elements is the same arrangement of the same multiple antenna element for the switching nodes (see paragraphs [0033], [0036] which disclose that each of the antenna units 11 can correspond to a switch, and includes an antenna array).

	As to claim 9, Zhong discloses at least a first switching node 12 (see at least figure 7) is configured to perform any one or more of the following operations: switching one input to the first switching node 12 into one output from the first switching node by routing (see paragraphs [0055], [0056], [0059]).
	As to claim 15, it is rejected for similar reasons with respect to independent claim 1 as set forth above.  Zhong further discloses an apparatus comprising: at least one processor (see paragraphs [0069], [0085]); and at least one memory including computer program code (see paragraphs [0069], [0085]),
	As to claim 21, Zhong discloses a mobile telephone (see at least paragraph [0003]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 4, 7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong in view of Tombak (US 10,594,357).
As to claim 4, Zhong fails to disclose that the antenna elements are distributed spatially in a two-dimensional array in rows and columns.  Tombak discloses a plurality of antenna elements ANT1-ANT4 distributed spatially in a two-dimensional array in rows and columns (see figure 16). Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Tombak to Zhong, in order to extend coverage areas of the antenna elements.
As to claim 7, Zhong fails to disclose that the switching nodes 12, 121 are distributed spatially in a two-dimensional array in rows and columns.  Tombak discloses that switching nodes 74 (see figure 16) are distributed spatially in a two-dimensional array in rows and columns.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Tombak to Zhong, in order to extend coverage areas of the antenna elements.
As to claim 13, Zhong discloses that the switching nodes 12, 121 (see at least figure 7) have multiple physical interconnects to other switching nodes forming multiple networks of switching nodes for transferring multiple streams of communication signals between switching nodes, wherein at least two streams are differentiated by one or more of: different steering direction (see paragraph [0005] which discloses “control the beam direction”; see also paragraph [0036] which discloses that each of the antenna units 11 can correspond to a switch 12).  Zhong fails to disclose that the switching nodes 12, .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong. 
As to claim 10, Zhong fails to disclose that at least a first switching node is configured to perform any one or more of the following operations: controlling frequency conversion of a transferred communication signal.  The examiner, however, takes Official Notice that controlling frequency conversion of a transferred communication signal by a switching node is known in the art. Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify Zhong as claimed, in order to convert a transferred communication signal to a desired frequency. 
Claims 12, 14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong in view of Martinez (US 2018/0101705).
As to claims 12, 19, Zhong fails to disclose physical interconnects between switching nodes 12, 121 (see figure 7) are bi-directional enabling bi-directional communication between adjacent switching nodes.  Martinez discloses that physical interconnects between switching nodes 102 are bi-directional enabling bi-directional communication between adjacent switching nodes 102 (see paragraphs [0022], [0027]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, 
As to claims 14, 20, Zhong fails to disclose the switching nodes are provided by a distinct radio frequency integrated circuit comprising multiple antenna feeds to respective antenna elements of the sub-sets of antenna elements and multiple mutually orthogonal ports for communication with other radio frequency integrated circuits providing switching nodes.  Martinez discloses that the switching nodes 102 (see at least figure 2) are provided by a distinct radio frequency integrated circuit (see paragraph [0043]) comprising multiple antenna feeds to respective antenna elements 208 and multiple mutually orthogonal ports (see figures 2, 6) for communication with other radio frequency integrated circuits providing switching nodes 102. Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Martinez to Zhong, in order to reduce weight, size, and implementing cost of the apparatus. 
Allowable Subject Matter
Claim 11, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 11, 18, the prior art of record fail to disclose that physical interconnects between switching nodes comprise first interconnects extending in a first direction and second interconnects extending in a second direction orthogonal to the first direction, and wherein the switching nodes are configured to frequency divide communication signals transferred on the first interconnects from communication signals transferred on the second interconnects.



 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chang (US 2015/0280773) discloses antenna distribution controller (see figure 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/              Primary Examiner, Art Unit 2646